The opinion of the Court was delivered by
Lowbxb, J.
It is not denied that the record proves a conviction as an act of the Court, and thus makes out one condition upon which the reward depends ; but it is insisted that it does not tend to prove in this proceeding that Michael Fisher is the guilty person, which is the other condition of the reward.
The Court below held that the record of conviction was primé facie evidence of the guilt of Fisher for the purposes of this case, and this is in accordance with the case of Mead v. City of Boston, 3 Cushing 404.
It is certainly true, as a general rule, that a conviction in a criminal case is not evidence, in a civil case, of the fact upon which it is founded. And the reasons usually given, are, because it may have been produced by the testimony of the party interested in establishing the fact; because a contrary rule is wanting in mutuality, and because the parties and rules of proceeding in the two cases are different.
None of these reasons apply to the present ease: because this is not against the party convicted; because, as in penal actions, the expected reward does not affect the competency of the witness; because here there is mutuality, for the conviction is a necessary element of the case; and because, by the nature of the contract, the result of a case, to be instituted between other parties, is appealed to, and made a test of the relation of these parties to each other. The rule does not apply to this case, because its reasons do not.
The proceeding in penal actions is a very direct analogy in support of the evidence. There, a reward is offered for the detection and conviction of offenders, and the right to it is established by the very proceeding that produces the conviction. Here the substance is the same, though the form of proceeding is necessarily different. The conviction is had in one proceeding, and the reward recovered in another; and this difference admits the defence, in the latter case, that the conviction was obtained by fraud, mistake, or perjury ; or, in other words, that the consideration has failed.
*393The present case may be stated thus: The burgesses of York are a part of the public police. It is therefore the state, by one of its departments, that offers a reward forVhe detection and conviction of an unknown offender against its laws. The plaintiff below professes to have made the detection, and points out the offender. The state then takes up the matter, and proceeds in its own way to ascertain whether or not this is the real offender, and decides that he is. Surely the state, or the department immediately concerned, is bound to admit that the reward is earned.
Besides this, the very purpose of conviction, in its relation to the reward, is to ascertain the fact of detection, and for that purpose alone it is made a condition of the reward. To it the offer of the reward appeals, and by it the defendants below are hound, unless error be shown.
It will be seen that these views rule most of the points raised below against the plaintiff in error. As to the others, we must content ourselves with saying that we see no error in them, and that it is within the legitimate province of the burgesses of a borough to offer rewards for the detection of offences against the general safety of the inhabitants.
Judgment affirmed.